UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN DISTRICT

UNITED STATES OF AMERICA .
No. 19CR628
Vv. Hon. Robert W. Gettleman

THOMAS E. CULLERTON

PROTECTIVE ORDER

Upon the government’s agreed oral motion for a Protective Order, it is hereby
ORDERED as follows:

1, All materials produced by the government in preparation for, or in
connection with, any stage of the proceedings in this case, including but not limited to:
applications, affidavits, ten-day reports and court orders for electronic surveillance;
recordings, transcripts and agent logs of intercepted conversations; grand jury
transcripts; agency reports; witness statements; memoranda of interview; and any
documents and tangible objects produced by the government, shall remain the property
of the United States. Upon conclusion of the trial and any appeals of this case or the
earlier resolution of charges against the defendant, all such materials and all copies made
thereof shall be destroyed. All copies withheld by the defense by express order of Court
shall be preserved only so long as is necessary for further proceedings related to this
cause, after which they shall be returned to the United States or destroyed. The Court
may require a certification as to the disposition of any such materials retained.

2. All materials provided by the United States may be utilized by defendant

and his counsel solely in connection with the defense of this case and for no other purpose
and in connection with no other proceeding. The materials and any of their contents
shall not be disclosed either directly or indirectly to any person or entity other than
defendant, defendant’s counsel, and persons assisting in the defense, or such other
persons as to whom the Court may authorize disclosure. Any notes or records of any
kind that defense counsel or defendant may make relating to the contents of materials
provided by the government shall not be disclosed to anyone other than defendant’s
counsel, and persons employed to assist the defense, or such other person as to whom the
Court may authorize disclosure, and all such notes and records shall not be disclosed
except as provided by this Order.

3. The materials shall not be copied or reproduced except so as to provide
copies of the material for the use by each defense lawyer and defendant and such persons
as are employed by them to assist in the defense and such copies and reproductions shall
be treated in the same manner as the original matter.

4. The restrictions set forth in this order do not apply to documents that are
public record, including but not limited to, trial transcripts, documents that have been
received in evidence at other trials, or documents that are otherwise in the public domain.

5. Intentional violation of this Order is punishable as a contempt, and may
result in the imposition of civil and criminal sanctions. However, nothing contained in
this protective order shall preclude any party from applying to the Court for further relief
or for modification of any provision hereof.

6. Upon receiving this Order, defense counsel shall forthwith inform their

client of the contents of the Order, provide them with a copy of the Order, and ensure
3
themselves that their client fully understands the seriousness of any breaches of this

Order.

ENTER:

(AL, GE ——

ROBERT W. GETTLEMAN
United States District Judge

pe Oey HAG WI
